Title: To Thomas Jefferson from C. W. F. Dumas, 7 September 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 7e. 7bre. 1790.

Je viens de recevoir les deux respectables vôtres, des 23 Juin et 13 Juillet derniers, comme aussi une dont notre illustre Président  m’a honoré en date du 30 Juin, sur un sujet qui regarde personnellement Son Excellence. Quoique abbattu et toujours martyr d’une croix domestique, qui fait coup sur coup le malheur de ma vieillesse, elles m’ont ranimé, consolé, et rendu des forces, pour satisfaire à leur contenu. Leurs objets, pour être remplis, d’un côté avec décence, et de l’autre surement et exactement, me firent partir tout de suite pour Leide.—J’y ai remis la Lettre de Son Excellence au Vice-Président de la Société hollandoise et poétique; et elle doit être actuellement ouverte et lue en pleine Assemblée convoquée hier extraordinairement pour cet effet.—Quant à la Gazette françoise de Leide, voici la maniere simple, seule possible, et probablement sûre, dont nous sommes convenus, Mr. Luzac et moi, de vous faire parvenir son estimable Gazette. Le seul Correspondant à qui il lui soit permis d’adresser, et qui distribue pour lui ses Gazettes en Angleterre, c’est Mr. Jn. Cooper, Commis du Département Etranger des postes de S.M. Britannique à Londres. Il a commencé par ajouter dans le paquet qu’il lui expédie deux fois par semaine un Exemplaire de sa Gazette, entouré comme tous les autres (ne lui étant pas permis de faire autrement) d’une étroite bande de papier sur laquelle est l’adresse To Th. Jefferson Esqr., New York; et dans une courte Lettre, il le charge de les faire expédier chaque mois par le Paquebot qui va à New York. J’espère ainsi d’apprendre en son temps, d’un côté par Mr. Luzac, que l’Expédition est en train; et de l’autre par Votre Excellence, qu’Elle est servie comme Elle le desire, pour le bien public et à sa satisfaction.
La communication que Votre Excellence a la bonté de me donner du Poste éminent qu’elle a accepté de remplir est une consolation pour moi plus grande que je ne puis l’exprimer.
Une autre faveur à laquelle je suis très-sensible, c’est les precieuses notions que Votre Excellence veut bien me donner sur la maniere dont on doit envisager les fonds Américains externes et internes. J’avois déjà, par instinct, placé tout le peu que j’ai pu sauver, dans ceux de la Négotiation de 1787 et 1788, et je persévererai certainement. J’ai fait parvenir ces memes notions discretement à nos Banquiers à Amsterdam, afin qu’ils soient prudens.
Je voudrois de tout mon coeur que mes paquets pussent parvenir en moins de temps, mais cela ne seroit possible que dans le cas où l’on s’aviseroit en Amérique ou ici d’établir un Paquebot régulier par mois. Faute de cela, je n’ai d’autre moyen que les Vaisseaux marchands.

Le Congrès a la plus grande raison de ne pas s’ajourner trop longtemps dans ces conjectures critiques.
Deux évenemens importants viennent de changer visiblement la face des affaires, toujours critiques, de l’Europe:
1.° La paix subite entre la Russie et la Suede, sans admettre l’intervention d’aucune Puissance médiatrice. On croit la Russie déterminée à la faire de même avec les Turcs, leur rendant tout, sans l’intervention de Cours de Berlin et de Londres, contre lesquelles elle gardera apparemment une rancune qui pourra éclatter dans l’occasion.
2.° Le Décret de l’Assemblée de France, qui resserre plus que jamais l’Alliance avec l’Espagne. Il n’a fait nullement plaisir à la Cour de Londres qui, dit-on, s’étoit promis de forcer l’Espagne, par sa supériorité maritime, à lui faire payer les fraix de son armement (trois millions Sterling) et de la brouiller pour toujours avec la France, où la dite Cour n’avoit rien épargné pour empécher le Décret de passer.
Dans quelque temps, Monsieur, que ces deux Intelligences parviennent à la connoissance du Congrès, elles me paroissent mériter son attention.
Dieu bénisse les Etats-unis, leurs illustres Congrès, Président et Ministres. Ce sera jusqu’à mon dernier moment le voeu de mon coeur, plein de respect pour vous, et De Votre Excellence Le très-humble & très obéissant serviteur

C. W. F. Dumas


P.S. Je n’ai pu refuser de recevoir la lettre ci-jointe, du 10e. Août dernier, de Mr. Le Fevre de Montigny, Capitaine Ingénieur, et de promettre de la faire parvenir à la connoissance de Son Excellence le Président. L’Ecrivain est Patriote, et se plaint d’être chagriné, &c. Si ses talens peuvent être jugés utiles, comme il le desire, j’aurai la satisfaction d’avoir servi un homme en souffrance.
Quand il y aura un Consul, Agent ou Correspondant du Congrès à Londres, on pourra peut-être prendre des mesures pour lui envoyer, sans frais trop énormes, un de mes paquets par mois.

